Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 18 May 2021 have overcome the 35 USC 102(a)(2) and 103 rejections set forth in the previous office action.


EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
a system (400) for filling a closed container (200) with a fixative solution, comprising…a dispensing apparatus (500) … 

 wherein the dispensing apparatus (500) comprises a working area (570) for receiving the container (200)…

 wherein the dispensing apparatus (500) comprises a moving unit (540)…

 wherein the moving unit (540) comprises a centering unit (560) for arranging the container (200) at a defined position on the working area (570),



Diaz (US 8,813,954) is the closest prior art of record.  However, Diaz is silent on these above recited features.  Furthermore, it would not have been obvious to modify Diaz to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Diaz to include the above recited features would improperly change the principle of operation of Diaz.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753